Franklin App. No. 11AP-653, 2012-Ohio-4127. This cause came on for further consideration upon the filing of appellant’s motion to strike appellee’s motion for reconsideration or to order service and to impose a new filing deadline. It is ordered by the court that the motion to strike is denied, and the motion to impose a new filing deadline is granted. It is further ordered that appellant may file a memorandum in response to the motion for reconsideration within 10 days of the date of this entry.